Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/21/2019.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 05/21/2019 and 12/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims  1-20 are  rejected under 35 U.S.C. 103 (a)  as being unpatentable over Jansseune et al (US 6605939 A1) and in view of Kothandaraman et al (US 2018/0218823 A1).

    PNG
    media_image1.png
    474
    530
    media_image1.png
    Greyscale
Regarding independent claim 1, Jansseune et al (US 6605939 A1) teaches, A magnetic position sensor (element 10, figure 13) comprising: a coil arrangement including at least one transmitter coil and at least one receiver coil (coil 18 at the top and bottom of figure 13) ; a magnetic coupling element (element 24, figure 13) ; and a test element movable along a measurement path (element 26, moveable along path shown by arrows [Wingdings font/0xDF]--X---[Wingdings font/0xE0] in figure 14) , a position of which along the measurement path is determinable (line 65, column 8 – line 3, column 9); wherein, when an AC voltage is applied to the at least one transmitter coil (lines 23-33, column 8), the at least one transmitter coil provides an alternating magnetic field (lines 23-33, column 8); the at least one receiver coil arranged such that a magnetic flux provided via the at least one transmitter coil at least partly passes through the at least one receiver coil (line 56, column 1 – line 24, column 2); 
Jansseune et al (US 6605939 A1) fails to teach a magnetizable material and a material with a specific electrical resistance which is greater than 100-times a specific electrical resistance of the magnetizable material.
Kothandaraman et al (US 2018/0218823 A1) teaches, inductor device includes a substrate and a plurality of layers formed on the substrate. A conductive coil is formed within the plurality of layers and has a central core area within the coil. A trench is formed within the central core region. A screen-printed composite material includes a plurality of particles dispersed within a polymer matrix within the trench in the central core region to reduce eddy current loss and increase energy storage (paragraph [0004]).

    PNG
    media_image2.png
    265
    90
    media_image2.png
    Greyscale
Kothandaraman et al (US 2018/0218823 A1) further teaches, the core 30 is filled with a plurality of particles 32. The particles 32 can include different shapes although spheres are preferable. The particles 32 can include a same size although a plurality of different sizes is preferable. The plurality of particles 32 can include a magnetic material or paramagnetic material (e.g., include magnetic properties). In particularly useful embodiments, magnetic materials are employed for 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jansseune et al by providing inductor device having a substrate and a plurality of layers formed on the substrate, a conductive coil is formed within the plurality of layers and has a central core area within the coil, a trench is formed within the central core region, composite material includes a plurality of particles dispersed within a polymer matrix within the trench in the central core region of the coil, as taught by  Kothandaraman et al.
One of the ordinary skill in the art would have been motivated to make this modification to reduce eddy current loss as taught by Kothandaraman et al.

Regarding dependent claim 2, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.

    PNG
    media_image2.png
    265
    90
    media_image2.png
    Greyscale
Kothandaraman et al (US 2018/0218823 A1) further teaches, wherein the magnetic coupling element includes the high-resistance material, and wherein a plurality of particles of the magnetizable material are embedded in the high-resistance material (In accordance with embodiments of the present invention, the core 30 is filled with a plurality of particles 32. The particles 32 can include different shapes although spheres are preferable. The particles 32 can include a same size although a plurality of different sizes is preferable. The plurality of particles 32 can include a magnetic material or paramagnetic material (e.g., include magnetic properties). In particularly useful embodiments, magnetic materials are employed for the particles 32. The materials for the particles 32 can include Fe, Co, Ni, Mn or combinations (e.g., CoFe, FeNi, etc.) or alloys of these materials. Soft magnetic materials are preferably employed as such materials are easily magnetized and demagnetized, e.g., soft magnetic material have an intrinsic coercivity less than 10,000 Am.sup.-1 [0031]. The plurality of particles 32 can be dispersed within a matrix material 34. The matrix material 34 can include a polymer, such as polyimide, although other dielectric materials may be employed. The polymer of the matrix material 34 can include a screen printable polymer, and the particles 32 can be printed using screen printing to control their size and shape. The particles 32 improve energy storage (magnetic material) and minimize power loss (i.e., eddy currents are thwarted) [0032]. 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jansseune et al by providing inductor device having a substrate and a plurality of layers formed on the substrate, a conductive coil is 
One of the ordinary skill in the art would have been motivated to make this modification to reduce eddy current loss as taught by Kothandaraman et al.

Regarding dependent claim 3, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Kothandaraman et al (US 2018/0218823 A1) further teaches, wherein the magnetic coupling element includes a plurality of particles of the magnetizable material surrounded by an electrically insulating oxide layer (an inductor device includes forming a trench within a central core region of a conductive coil formed within a dielectric material; and forming a composite region within the trench, the composite region including a polymer matrix having a plurality of particles with magnetic properties dispersed therein with the central core region to reduce eddy current loss [0005]. In one embodiment, the particles 32 of magnetic materials are coated with a polymer. Example polymer coating materials can include poly (methyl methacrylate) (PMMA) poly(ethyl methacrylate), poly(ethylene-altmaleicanhydride) (PEMA), polyether amine (PEI), poly(methacrylic acid) (PMAA), poly(4-styrene sulfonic acid-co-maleic acid) (PSSMA), polyacrylic acid, poly thiol, mixtures and co-polymers of these or other materials [0036]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jansseune et al by providing inductor 
One of the ordinary skill in the art would have been motivated to make this modification to reduce eddy current loss as taught by Kothandaraman et al.

Regarding dependent claim 4, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Kothandaraman et al (US 2018/0218823 A1) further teaches, wherein the magnetic coupling element includes a plurality of particles of the magnetizable material, and wherein the magnetizable material is a ceramic material (In accordance with embodiments of the present invention, the core 30 is filled with a plurality of particles 32. The particles 32 can include different shapes although spheres are preferable. The particles 32 can include a same size although a plurality of different sizes is preferable. The plurality of particles 32 can include a magnetic material or paramagnetic material (e.g., include magnetic properties). In particularly useful embodiments, magnetic materials are employed for the particles 32. The materials for the particles 32 can include Fe, Co, Ni, Mn or combinations (e.g., CoFe, FeNi, etc.) or alloys of these materials. Soft magnetic materials are preferably employed as such materials are easily magnetized and demagnetized, e.g., soft magnetic material have an intrinsic coercivity less than 10,000 Am.sup.-1 [0031]).
Regarding dependent claim 5, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches , wherein the magnetic coupling element is segmented and further includes a plurality of electrical separating planes lying one of obliquely and perpendicular to a coil area of the at least one transmitter coil (figures 22A and 22B; line 63, column 10- line 6, column 11).

Regarding dependent claim 6, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 5.
Jansseune et al (US 6605939 A1) further teaches, wherein the plurality of electrical separating planes are structured as layers of the high-resistance material (figures 22A and 22B; line 63, column 10- line 6, column 11).

Regarding dependent claim 7, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches, wherein the at least one transmitter coil and the at least one receiver coil are flat coils (figure 13, lines 43-53, column 7), and wherein a cross section of a coil area of the at least one transmitter coil has an elongate extent in a direction of the measurement path (figure 13, lines 43-53, column 7).

Regarding dependent claim 8, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.


Regarding dependent claim 9, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 8.
Jansseune et al (US 6605939 A1) further teaches, wherein the at least two partial coils have a respective coil areas and a respective number of the plurality of turns such that voltages induced in the at least one receiver coil via the alternating magnetic field cancel one another out when no external influences are present (lines 20-27, column 9).

Regarding dependent claim 10, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches, wherein the at least one transmitter coil and the at least one receiver coil at least one of adjoin one another and lie in a common plane (figure 10).

Regarding dependent claim 11, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches, wherein: the at least one transmitter coil and the at least one receiver coil are arranged on a coil carrier; and the coil carrier is a printed 

 Regarding dependent claim 12, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches, wherein the magnetic coupling element is arranged on the coil arrangement such that at least an upper side of the coil arrangement is covered by the magnetic coupling element (figure 6, 8A, 9A, 13).

Regarding dependent claim 13, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 11.
Jansseune et al (US 6605939 A1) further teaches, wherein the magnetic coupling element is integrally bonded to the coil carrier (figure 13).

Regarding dependent claim 14, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 1.
Jansseune et al (US 6605939 A1) further teaches, wherein the magnetic coupling element at least partly encloses the coil arrangement (figures 6, 8A, 9A, 13).

Regarding dependent claim 15, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 14.


Regarding independent claim 16, Jansseune et al (US 6605939 A1) teaches A magnetic position sensor (element 10, figure 13) comprising: a coil arrangement including at least one transmitter coil and at least one receiver coil (coil 18 at the top and bottom of figure 13), the at least one transmitter coil and the at least one receiver coil structured as flat coils (figure 13, lines 43-53, column 7); a magnetic coupling element (element 24, figure 13); and a test element movable along a measurement path (element 26, moveable along path shown by arrows [Wingdings font/0xDF]--X--
    PNG
    media_image3.png
    657
    734
    media_image3.png
    Greyscale
-[Wingdings font/0xE0] in figure 14), a position of which along the measurement path is determinable (line 65, column 8 – line 3, column 9); wherein, when an AC voltage is applied to the at least one transmitter coil (lines 23-33, column 8), the at least one transmitter coil provides an alternating magnetic field (lines 23-33, column 8); the at least one receiver coil arranged such that a magnetic flux provided via the at least one transmitter coil at least partly passes through the at least one receiver coil (line 56, column 1 – line 24, column 2); the magnetic coupling element configured to at least one of amplify the magnetic flux and at least partly guide the magnetic flux to the at least one receiver coil (line 56, column 1 – line 24, column 2); the test element providing a magnetic field large 
 Jansseune et al (US 6605939 A1) fails to teach the magnetic coupling element includes at least one of: a high-resistance material that is magnetizable; and a magnetizable material and a material with a specific electrical resistance which is greater than 100-times a specific electrical resistance of the magnetizable material.
Kothandaraman et al (US 2018/0218823 A1) teaches, inductor device includes a substrate and a plurality of layers formed on the substrate. A conductive coil is formed within the plurality of layers and has a central core area within the coil. A trench is formed within the central core region. A screen-printed composite material includes a plurality of particles dispersed within a polymer matrix within the trench in the central core region to reduce eddy current loss and increase energy storage (paragraph [0004]).

    PNG
    media_image2.png
    265
    90
    media_image2.png
    Greyscale
Kothandaraman et al (US 2018/0218823 A1) further teaches, the core 30 is filled with a plurality of particles 32. The particles 32 can include different shapes although spheres are preferable. The particles 32 can include a same size although a plurality of different sizes is preferable. The plurality of particles 32 can include a magnetic material or paramagnetic material (e.g., include magnetic properties). In particularly useful embodiments, magnetic materials are employed for the particles 32. The materials for the particles 32 can include Fe, Co, Ni, Mn or combinations (e.g., CoFe, FeNi, etc.) or alloys of these materials. Soft magnetic materials are preferably employed as such materials are easily magnetized and demagnetized, 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Jansseune et al by providing inductor device having a substrate and a plurality of layers formed on the substrate, a conductive coil is formed within the plurality of layers and has a central core area within the coil, a trench is formed within the central core region, composite material includes a plurality of particles dispersed within a polymer matrix within the trench in the central core region of the coil, as taught by  Kothandaraman et al.
One of the ordinary skill in the art would have been motivated to make this modification to reduce eddy current loss as taught by Kothandaraman et al.

Regarding dependent claim 17, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 16.
Jansseune et al further teaches, wherein the magnetic coupling element at least partly encloses the coil arrangement and at least covers an upper side of the coil arrangement (figure 6, 8A, 9A, 13).
Regarding dependent claim 18, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 16.
Jansseune et al further teaches, wherein at least one of the at least one transmitter coil and the at least one receiver coil includes at least two partial coils respectively having a plurality of turns which are oriented opposite to one another and arranged offset from one another in a direction of the measurement path (lines 29-34, column 6).

Regarding dependent claim 19, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 18.
Jansseune et al (US 6605939 A1) further teaches, wherein the at least two partial coils have a respective coil areas and a respective number of the plurality of turns such that voltages induced in the at least one receiver coil via the alternating magnetic field cancel one another out when no external influences are present (lines 20-27, column 9).

Regarding dependent claim 20, Jansseune et al (US 6605939 A1) and Kothandaraman et al (US 2018/0218823 A1) teach the magnetic position sensor according to claim 18.
Jansseune et al (US 6605939 A1) further teaches, wherein the magnetic coupling element is segmented and further includes a plurality of electrical separating planes lying one of obliquely and perpendicular to a coil area of the at least one transmitter coil (figures 22A and 22B; line 63, column 10- line 6, column 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858